Case 1:20-cv-02448-RBK-KMW Document 1 Filed 03/06/20 Page 1 of 3 PageID: 1



                           UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW JERSEY

  UNITED STATES OF AMERICA

                           Plaintiff
                                                             CIVIL NO.
              vs.


  Michael C. Dunn

                           Defendant


                                       COMPLAINT

         The United States of America, on behalf of its Agency, the department of

  Transportation, by its specially appointed counsel KML Law Group, P.C., represents as

  follows:

         1.      This Court has jurisdiction pursuant to 28 U.S.C. 1345.

         2.      The last-known address of the Defendant, Michael C. Dunn, is 2 Sprague

  Landing, Turnersville, NJ 08012.

         3.      Defendant owes Plaintiff the principal sum of $223,254.00, plus interest of

  $379.23, for a total of $223,633.23. A true and correct copy of the Certificate of

  Indebtedness is attached as Exhibit “A” (“Certificate of Indebtedness”)..

         4.      Demand has been made upon Defendant by Plaintiff for the sum due but

  the amount due remains unpaid.

         WHEREFORE, the plaintiff demands judgment against Defendant as follows;

                 (A) In the amount of $223,633.23 with interest from November 13, 2019.
Case 1:20-cv-02448-RBK-KMW Document 1 Filed 03/06/20 Page 2 of 3 PageID: 2



                 (B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum

                     of $150.00.

                 (C) Interest to accrue at the rate of 1% to the date of judgment.

                 (D) Interest from the date of judgment at the legal rate of interest in effect

                     on the date of judgment until paid in full.

                 (E) Costs of suit.

         Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

  any judgment rendered in it favor in this action from any debt accruing.



                                        United States of America by and through
                                        Its specially assigned counsel
                                        KML Law Group, P.C.


                                          /s/Rebecca A. Solarz, Esq.
                                        ___________________________________
                                        Rebecca A. Solarz, Esquire
                                        701 Market Street, Suite 5000
                                        Philadelphia, PA 19106
                                        Phone: 215-825-6327
                                        rsolarz@kmllawgroup.com
Case 1:20-cv-02448-RBK-KMW Document 1 Filed 03/06/20 Page 3 of 3 PageID: 3



                     UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA

                     Plaintiff                  CIVIL NO.

            vs.


  Michael C. Dunn

                     Defendant




                                 EXHIBITS


“A” CERTIFICATE OF INDEBTEDNESS
